Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-2.1 EXECUTION COPY PURCHASE AGREEMENT dated as of October 18, 2007 by and among SPRINGBOX GP, LLC, THE LIMITED PARTNERS SET FORTH ON SCHEDULE A ATTACHED HERETO and VIEWPOINT CORPORATION with respect to all the partnership interests of SPRINGBOX, LTD. TABLE OF CONTENTS This Table of Contents is not part of the Agreement to which it is attached but is inserted for convenience only. Page ARTICLE I PURCHASE AND SALE 1 1.01 Purchase and Sale of the Interests 1 1.02 Purchase Price; Adjustment 1 1.03 Accounts Receivable Payment 3 1.04 Additional Consideration  Baseline Earnout 3 1.05 Additional Consideration  Excess EBITDA Earnout 4 1.06 Allocation of Consideration 4 1.07 Principal Market Regulation 4 1.08 Closing 5 1.09 Further Assurances; Post-Closing Cooperation 5 1.10 Transfer Taxes 6 1.11 Legends on Purchased Shares; Restriction on Transfer 6 ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLERS 7 2.01 Authority 7 2.02 Organization, Authority and Qualification of the Company 7 2.03 Subsidiaries 8 2.04 Capitalization 8 2.05 No Conflicts 8 2.06 Governmental Approvals and Filings 9 2.07 Books and Records 9 2.08 Financial Statements 9 2.09 Absence of Changes 9 2.10 No Undisclosed Liabilities 11 2.11 Taxes 11 2.12 Legal Proceedings 12 2.13 Compliance With Laws and Orders 12 2.14 Benefit Plans; ERISA 12 2.15 Real Property 15 2.16 Tangible Personal Property; Investment Assets 16 2.17 Intellectual Property Rights 16 2.18 Contracts 16 2.19 Licenses 18 2.20 Insurance 18 2.21 Affiliate Transactions 18 2.22 Employees; Labor Relations 19 2.23 Substantial Customers and Suppliers 19 2.24 Bank and Brokerage Accounts; Investment Assets 20 2.25 No Power of Attorney 20 - i - 2.26 Nature of Purchase 20 2.27 Accredited Investor 20 2.28 Brokers 20 2.29 Disclosure 20 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER 21 3.01 Organization; Authority 21 3.02 No Conflicts 21 3.03 Governmental Approvals and Filings 21 3.04 Legal Proceedings 22 3.05 Capital Stock 22 3.06 Brokers 22 ARTICLE IV COVENANTS OF SELLERS 22 4.01 Regulatory and Other Approvals 22 4.02 Investigation by Purchaser 23 4.03 No Solicitations 23 4.04 Conduct of Business 23 4.05 Financial Statements 24 4.06 Employee Matters 24 4.07 Certain Restrictions 25 4.08 Affiliate Transactions 26 4.09 Books and Records 26 4.10 Noncompetition 26 4.11 Notice and Cure 27 4.12 Fulfillment of Conditions 27 ARTICLE V COVENANTS OF PURCHASER 28 5.01 Regulatory and Other Approvals 28 5.02 Notice and Cure 28 5.03 Fulfillment of Conditions 28 ARTICLE VI CONDITIONS TO OBLIGATIONS OF PURCHASER 29 6.01 Representations and Warranties 29 6.02 Performance 29 6.03 Sellers Certificate 29 6.04 Orders and Laws 29 6.05 Regulatory Consents and Approvals 29 6.06 Third Party Consents 29 6.07 Financing 30 6.08 Line of Credit 30 6.09 Non-Compete Agreements 30 6.10 Employment Agreements 30 6.11 Proceedings 30 - ii - ARTICLE VII CONDITIONS TO OBLIGATIONS OF SELLERS 30 7.01 Representations and Warranties 30 7.02 Performance 30 7.03 Purchasers Certificate 30 7.04 Orders and Laws 31 7.05 Regulatory Consents and Approvals 31 7.06 Third Party Consents 31 7.07 Proceedings 31 7.08 Financing 31 7.09 Line of Credit 31 7.10 Employment Agreements 31 ARTICLE VIII SURVIVAL OF REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS 32 8.01 Survival of Representations, Warranties, Covenants and Agreements 32 ARTICLE IX TAX MATTERS 32 9.01 Indemnity 32 9.02 Tax Returns and Payments 33 9.03 Refunds 33 9.04 Contests 33 9.05 Cooperation and Exchange of Information 34 9.06 Miscellaneous 35 ARTICLE X INDEMNIFICATION 35 10.01 Indemnification 35 10.02 Recourse 36 10.03 Method of Asserting Claims 36 10.04 Tax Matters 39 ARTICLE XI TERMINATION 39 11.01 Termination 39 11.02 Effect of Termination 39 ARTICLE XII DEFINITIONS 40 12.01 Definitions 40 ARTICLE XIII MISCELLANEOUS 48 13.01 Notices 48 13.02 Entire Agreement 49 13.03 Expenses 49 13.04 Public Announcements 49 13.05 Confidentiality 49 13.06 Waiver 50 - iii - 13.07 Amendment 50 13.08 No Third Party Beneficiary 50 13.09 No Assignment; Binding Effect 50 13.10 Headings 50 13.11 Consent to Jurisdiction and Venue 51 13.12 Invalid Provisions 51 13.13 Governing Law 51 13.14 Counterparts 51 13.15 Representation 51 EXHIBITS EXHIBIT A Schedule of Limited Partners EXHIBIT B Sellers Certificate EXHIBIT C Form of Non-Compete Agreement EXHIBIT D Purchasers Certificate EXHIBIT E Form of Employment Agreements EXHIBIT 1.05 Allocation of Consideration EXHIBIT 10.01 Indemnification Percentage of Principals - iv - This PURCHASE AGREEMENT dated as of October 18, 2007 (this  Agreement ), is made and entered into by and among Springbox GP, LLC a Texas limited liability company (the  General Partner ) and the general partner of Springbox Ltd., a Texas limited partnership (the  Company ), Dan Isaacs, Adam Moore, Cy Huckaba, Larry Isaacs and Gary Moore (the  Limited Partners  and, together with the General Partner, the  Sellers ), and Viewpoint Corporation, a Delaware corporation ( Purchaser ). Capitalized terms not otherwise defined herein have the meanings set forth in Section 12.01 . WHEREAS, each Seller owns that percentage of the Company set forth adjacent to its name on the Schedule of Limited Partners attached as Exhibit A hereto, WHEREAS, Sellers own all of the issued and outstanding general and limited partnership interests (the  Interests ) of the Company; and WHEREAS, Sellers desire to sell to Purchaser, and Purchaser desires to purchase from Sellers, all of the Interests on the terms and subject to the conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE Purchase and Sale of the Interests . Upon the terms and subject to the conditions of this Agreement, at the Closing, Sellers shall sell to Purchaser, and Purchaser shall purchase from Sellers, the Interests. Purchase Price; Adjustment . (a) Purchase Price . In consideration for the transfer of the Interests to Purchaser at the Closing, Purchaser will (i) pay to Sellers cash in the amount of $4,950,000 (the  Initial Cash Payment ), subject to adjustment as provided in Section and (the Initial Cash Payment, as adjusted pursuant to Sections 1.02 and , the  Cash Payment ) and (ii) issue to Sellers a number of whole shares (ignoring fractions) of Purchaser Common Stock determined by dividing (x) $550,000 by (y) the Per Share Price (the  Purchased Shares  and, together with the Cash Payment and the Earnout Shares (as defined below), the  Purchase Price ). (b) Purchase Price Adjustment to Reflect Net Book Value . (i) Following the Closing Date, representatives of Purchaser and/or their independent public accountants ( Purchasers Accountants) observed by Sellers and/or Sellers independent public accountants (Sellers Accountants) shall expeditiously perform such procedures with respect to the Company as are necessary and appropriate to prepare and review the Closing Date Financial Statements (as defined below). Not later than ninety (90) days following the Closing Date, Purchaser shall deliver to Sellers (A) a balance sheet of the Company as of the Closing Date (the Closing Date Balance Sheet), and the related statement of operations for the period commencing December 31, 2006 and ending on the Closing Date (together with the Closing Date Balance Sheet, the  Closing Date Financial Statements ), which Closing Date Financial Statements shall (I) be prepared in accordance with the Books and Records of the Company and (II) present fairly the financial position of the Company as of the Closing Date and the results of its operations for the applicable period in accordance with GAAP and those accounting policies and practices used in the preparation of the financial statements of Purchaser as set forth on Exhibit 1.02(b)(ii) and (B) a certificate of Purchaser (the  Closing Date Certificate ), which shall set forth Purchasers good faith calculation of the Net Book Value of the Company as of the Closing Date (the  Closing Date Net Book Value ) as determined from and supported by the Closing Date Balance Sheet. To the extent requested by Purchaser, Sellers shall, prior to the delivery of the Closing Date Balance Sheet, make available to Purchaser and Purchasers Accountants such of the Books and Records of the Company in the possession of Sellers as shall be reasonably necessary for the preparation of the Closing Date Balance Sheet. Sellers Accountants may participate in and observe the preparation of the Closing Date Balance Sheet. Purchaser and Purchasers Accountants shall make all of their work papers and other relevant documents in connection with the preparation of the Closing Date Balance Sheet available to Sellers and Sellers Accountants, and shall make the persons in charge of the preparation of the Closing Date Balance Sheet available for reasonable inquiry by Sellers and Sellers Accountants. (ii) Sellers shall notify Purchaser in writing within forty-five (45) days following receipt of the Closing Date Certificate if they do not agree with the Closing Date Net Book Value set forth thereon, in which case Purchaser and Purchasers Accountants on the one hand, and Sellers and Sellers Accountants on the other, will use good faith efforts during the ten (10) day period following the date such written notice was received by Purchaser to resolve any differences they may have as to the Closing Date Net Book Value. Such written notice will identify with specificity the calculations with which Sellers disagree or other bases for such disagreement. If Purchaser and Sellers cannot reach agreement during such ten day period, their disagreements shall be promptly submitted to an independent, nationally-recognized public accounting firm jointly selected by Purchasers Accountants and Sellers Accountants (the Independent Accountant), which shall conduct such additional review as is necessary to resolve the specific disagreements referred to it and, based thereon, shall determine the Closing Date Net Book Value. The review of the Independent Accountant will be restricted as to scope to address only those matters as to which Purchaser and Sellers have not reached agreement pursuant to the preceding sentence. The final determination as to any matter reviewed by the Independent Accountant shall be within the range supplied by Purchaser and Sellers. The Independent Accountants determination of the Closing Date Net Book Value, which shall be completed as promptly as practicable but in no event later than thirty (30) days following its selection, shall be confirmed by the Independent Accountant in writing to, and shall be final and binding on, Purchaser and Sellers for purposes of this paragraph (b). (iii) To the extent that the Closing Date Net Book Value determined in accordance with subparagraph (ii) or (iii), as the case may be (the Final Net Book - 2 - Value), is greater than $1,300,000 (the amount by which the Final Net Book Value exceeds $1,300,000 being herein referred to as the Excess Amount), Purchaser shall be required to pay to Sellers an amount in cash equal to the Excess Amount by wire transfer of immediately available funds to Sellers account. To the extent that the Final Net Book Value is less than $1,300,000 (the difference between $1,300,000 and the Final Net Book Value being herein referred to as the Deficiency Amount), then, Sellers shall be required to pay Purchaser an amount in cash equal to the Deficiency Amount by wire transfer of immediately available funds to Purchasers account. (iv) The fees and expenses of the Independent Accountant shall be prorated between Sellers and Purchaser in proportion to the amounts in dispute resolved against each of them. Accounts Receivable Payment . (a) On the Closing Date, Sellers are providing Purchaser with a certificate of Sellers setting forth in detail (i) the face value of the Accounts Receivable of the Company as of the close of business on the day prior to the Closing Date (the  Closing Date Accounts Receivable ) and (ii) the amount of any bad debt reserves (the  Bad Debt Reserves ) with respect to the Closing Date Accounts Receivable. (b) Purchaser shall, on and after the Closing Date, use commercially reasonable efforts to collect the Closing Date Accounts Receivable.
